United States Court of Appeals
                             For the Eighth Circuit
                         ___________________________

                                 No. 18-1472
                         ___________________________

  Keilee Fant, individually and on behalf of all others similarly situated; Roelif
  Carter; Allison Nelson; Herbert Nelson, Jr.; Alfred Morris; Anthony Kimble;
Donyale Thomas; Shameika Morris; Daniel Jenkins; Ronnie Tucker; Tonya DeBerry,

                       lllllllllllllllllllllPlaintiffs - Appellees,

                                           v.

                            City of Ferguson, Missouri,

                       lllllllllllllllllllllDefendant - Appellant.
                                       ____________

                    Appeal from United States District Court
                  for the Eastern District of Missouri - St. Louis
                                  ____________

                          Submitted: September 28, 2018
                             Filed: January 10, 2019
                                  ____________

Before COLLOTON, GRUENDER, and GRASZ, Circuit Judges.
                        ____________

COLLOTON, Circuit Judge.

      Keilee Fant and ten others brought a putative class action against the City of
Ferguson, alleging several constitutional violations under 42 U.S.C. § 1983. The City
moved to dismiss six of seven counts based on sovereign immunity. The district
court1 denied the motion, and the City seeks interlocutory review of this decision.
Because the City disclaims any sovereign immunity for itself, and seeks only to
invoke the sovereign immunity of a nonparty, we dismiss the appeal for lack of
jurisdiction.

        The six counts at issue stem from the City’s alleged detention of plaintiffs for
their inability to pay traffic fines. The City’s motion to dismiss argued that sovereign
immunity barred those claims because the alleged injuries are attributable to the
Ferguson Municipal Court, which the City says is an arm of the State of Missouri.
The district court denied the motion, concluding the City is not entitled to sovereign
immunity, and that the amended complaint sufficiently alleges that the plaintiffs’
injuries are attributable to the City.

       Given that the litigation continues in the district court, the parties dispute
whether there is a “final decision” over which this court has appellate jurisdiction.
See 28 U.S.C. § 1291. The City invokes the well-established principle that an order
denying a claim of sovereign immunity is subject to interlocutory appeal under the
collateral order doctrine. See P.R. Aqueduct & Sewer Auth. v. Metcalf & Eddy, Inc.,
506 U.S. 139, 141 (1993). That principle, however, does not apply where the party
appealing disclaims any immunity of its own and instead seeks to invoke the
immunity of a nonparty. Sovereign immunity protects certain entities against the
indignity of suit and the burdens of litigation, see id. at 143-44, 146, but this
justification for an exception to the final order rule is inapplicable where the claimed
sovereign is not a party to the action. The City here does not claim an immunity of
its own and instead asserts immunity of the Ferguson Municipal Court. The
municipal court is not a party to the action, and we lack jurisdiction on this appeal to



      1
       The Honorable Audrey G. Fleissig, United States District Judge for the
Eastern District of Missouri.

                                          -2-
address any potential claim of immunity by the municipal court that might arise in
future litigation.

       The City points out that this court exercised jurisdiction in Webb v. City of
Maplewood, 889 F.3d 483 (8th Cir. 2018), where a city claimed sovereign immunity
on the ground that a municipal court—allegedly an arm of the State—was the real
party in interest. Id. at 485-86. In Webb, however, the city asserted its own alleged
sovereign immunity. We exercised jurisdiction to determine whether there was merit
to the city’s claim that it was immune from suit. Here, by contrast, the City does not
assert sovereign immunity of its own.

       For these reasons, the City’s interlocutory appeal is dismissed for lack of
jurisdiction. The City’s motion for judicial notice and conditional motion to remand
are denied.
                       ______________________________




                                         -3-